MR. JUSTICE SHEEHY,
dissenting:
I dissent. The Board of County Commissioners of Ravalli County are in contempt of the presiding judge and of the District Court of the Fourth Judicial District of the State of Montana for the County of Ravalli, and this Court should uphold the right of that District Court to protect its process and proceedings from obstruction and disruption by the contemnors.
In the underlying suit to determine whether a roadway existed, the District Court had concluded that a roadway had *50indeed been dedicated to the public use; that since the time of its dedication, no use as a roadway had occurred; that by its lack of use for more than 70 years, the public had abandoned any right to have the dedicated strip used as a roadway; and because of the absolute waiver that had so occurred the county commissioners could either (1) continue to hold the land in public trust, or (2) vacate the roadway.
The Board of County Commissioners violated, obstructed and disrupted the proceedings and decision of the District Court in the underlying cause by adopting a resolution contra to the order of the court, and in effect countermanding the decree of the court that the landowners had no right to a roadway.
It is true that the Board of County Commissioners were not parties to the action in which the court made its decision. What the majority forgets, however, is that an action for contempt is a separate cause of action. Contempt proceedings are entirely independent of the civil action for which they arise. McPartlin v. Fransen (1978), 178 Mont. 178, 582 P.2d 1255. The power of the District Court reaches to any person or officer who is in contempt of the authority of the court by misbehavior in office or by any other unlawful interference with the process or proceedings of a court. Section 3-1-501, MCA.
Here the District Court, after hearing, determined that the commissioners were in fact in contempt of the court’s authority and levied a punishment of $300 on each and attorney’s fees, which punishment they could purge by vacating the contemptuous order which they had made. The majority fails to note in its statement of facts that one of the commissioners who signed the contemptuous order was Hugh G. Cumming, a nearby landowner who would benefit from the County Commissioners’ order that the roadway be maintained. I can think of no more contemptuous situation than to have a public officer for his personal benefit use the power of his office to flaunt a lawful decision of the District Court.
*51This Court’s decision leaves the respondents in a legal no-man’s land. They have a judgment from the Fourth Judicial District Court that there has been a waiver by the public of any right to use the strip of land as a roadway. They have a Board of County Commissioners’ subsequent order which has the effect of establishing the roadway. It is small wonder that taxpayers and litigants are perplexed by decisions of the courts that in the guise of reasoned approaches can sanctify two exactly divergent results.